DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 20 November 2020:
	Claims 1-20 are canceled.
	Claims 21-40 are pending.


Allowable Subject Matter
Claims 21-40 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for location measurement reporting in a wireless network, comprising an apparatus of an initiator station (ISTA), where the apparatus further comprises processing circuitry configured to decode a null data packet (NDP) announce (NDPA) frame from an initiator station (ISTA), the NDPA frame comprising a dialog token and an identification of a temporary key. The processing circuitry may be further configured to decode a first NDP from the ISTA, the NDP comprising first long training fields (LTFs), and wherein the NDP is received on a channel and encode a second NDP, the second NDP comprising second LTFs, wherein the second LTFs are determined based at least on the temporary key.

The closest prior art are as follows:

Lindskog et al. (U.S. PGPub. 2018/0249437) discloses techniques for performing ranging operations, comprising an apparatus that negotiates a passive ranging schedule between an initiator device and a number of responder devices. The passive ranging schedule indicates a time prior to a selected target beacon transmission time (TBTT) at which the ranging operation is to commence. However, unlike the instant invention, Lindskog does not disclose “wherein a value of the SAC subfield is equal to the first new LTF generation SAC; the first secure LTFs being decoded based on the new secure LTF counter; the second secure LTF parameters element comprising a second secure LTF counter subfield indicating a value of the new secure LTF counter plus one.”

Hedayat et al. (U.S. Patent 10,219,271) discloses techniques for an access point (AP) that may allocate resource units (RUs) of a bandwidth of a multi-user (MU) frame, including determining that an RU is not allocated to a station, whilst determining a value of an RU allocation subfield according to the allocation of the RUs, the value of the RU allocation subfield indicating that the RU is not allocated and generating a High Efficiency Signal B field including the RU allocation subfield in a common info field thereof. However, unlike the instant invention, Hedayat does not disclose “encode for transmission an initial fine timing measurement (FTM) frame, the initial FTM frame comprising a first secure long-training field (LTF) parameters element”; “in response to an error detection in decoding the ranging NDP announcement frame, refrain from encoding the UL NDP and encoding the LMR frame.”

Lehtimaki et al. (U.S. Patent 6,208,961) discloses techniques for preventing use of erroneous speech encoding parameters for decoding digital speech transmissions, comprising a speech signal being transmitted over a radio path by a mobile station and being received in a first base station. The speech signal, encoded using encoding parameters is forwarded in the information frames from the first base station to a remotely located speech decoder. Each of the information frames carries a synchronization word and a synchronization check bit recurring at predetermined intervals within the information frame. However, unlike the instant invention, Lehtimaki does not disclose “wherein a value of the SAC subfield is equal to the first new LTF generation SAC; the first secure LTFs being decoded based on the new secure LTF counter; the second secure LTF parameters element comprising a second secure LTF counter subfield indicating a value of the new secure LTF counter plus one; encode for 

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 21-40 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY D BROWN/Primary Examiner, Art Unit 2433